Title: Charles Fleming to William Davies, 10 January 1781
From: Fleming, Charles
To: Davies, William


Manchester, 10 Jan. 1781. Arrived at this place the previous evening; the men “had a very disagreeable night, seven of them taken sick”; will proceed as soon “as they get comfortably dried and get their breakfast”; requests supplies. “The Governor lodged on this side last [night], whom I have seen. He informs me the enemy were yesterday morning lying still at and about Colo. Harrissons mills: that they surprised and routed about 100 foot and 25 horse at Charles City the night before. He hadn’t heard what loss they sustained. There is a report that they [are] intrenching, but by no means authentick.”
